Citation Nr: 0512125	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  00-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for avascular necrosis, 
multiple joints.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as due to undiagnosed illness 
or as secondary to service-connected post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for tension headaches, 
claimed as due to undiagnosed illness or as secondary to 
service-connected PTSD.  

4.  Entitlement to an effective date prior to July 14, 2002, 
for an award of service connection for fibromyalgia.  

5.  Entitlement to an initial rating greater than 10 percent 
for fibromyalgia.  

6.  Entitlement to an effective date prior to October 25, 
2001, for an award of service connection for PTSD with major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Jill W. Mitchell, Attorney at 
law


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1986 to October 1991.  
He also served in the reserves until honorably discharged in 
July 1999; specific periods of active duty for training, if 
any, are not shown.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board issued a decision in this case in May 2003 that 
denied the claimed benefit.  The veteran appealed the Board's 
decision to United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to Joint Motion to Vacate and 
Remand, the Court issued an Order in October 2003 vacating 
the Board's decision and remanding the case to the Board for 
readjudication.  

Because the veteran's various claims and appeals have 
proceeded in a rather bifurcated manner, the Board would draw 
the RO's attention to the veteran's October 2004 notice of 
disagreement with the May 2004 rating decision, in which his 
attorney has raised the new issue of entitlement to service 
connection for hearing loss.  

The issues concerning entitlement to service connection for 
GERD and tension headaches, to a greater initial rating for 
fibromyalgia, and to earlier effective dates for awards of 
service connection for fibromyalgia and PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The medical evidence shows that the veteran's avascular 
necrosis of multiple joints was caused by his service-
connected irritable bowel syndrome.  


CONCLUSION OF LAW

Avascular necrosis of multiple joints is proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed January 2000 rating decision, a March 
2000 statement of the case, and a supplemental statement of 
the case dated in August 2001 that discussed the pertinent 
evidence, and the laws and regulations related to claim of 
service connection for avascular necrosis of multiple joints.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claim.  

In addition, in an August 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing an injury in service, or that a 
disease was made worse during service, or an event in service 
caused injury or disease.  The RO related that the veteran 
also needed to submit evidence of a current disability.  The 
RO stated that this could be shown by medical evidence.  
Lastly he was told that in order to substantiate his claim of 
service connection he needed to submit or identify evidence 
of a relationship between his current disability and an 
injury, disease, or event in service.  He was informed that 
medical records or medical opinions usually showed this type 
of evidence.  He was told that service connection could also 
be awarded on a presumptive basis under the law, as to 
certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statement of 
the case, and notice letter dated in August 2001 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In August 
2001, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in August 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in August 2001.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.   
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
 
For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).  

The service medical records show the veteran reported that 
his foot and knee got caught on a truck in October 1987 while 
running; a sprain was diagnosed.  At the time of a periodic 
examination in January 1989, he denied any bone or joint 
abnormalities and the examination was reportedly  normal.  In 
February 1989, the veteran presented with complaints of 
intense pain below his right knee.  He reported that the pain 
intensified while running or jumping.  Physical examination 
showed slight swelling in the immediate area of the knee, but 
the veteran could extend his right leg without pain. The 
veteran sought emergency treatment in March 1990 for 
complaints of sharp pain in both legs.  He reported that the 
pain had been ongoing for about seven hours and was worse in 
the left leg.  The examiner noted that the pain seemed to be 
along distribution of L5 nerve root in left leg, but the 
veteran had no low back pain.  In July 1991, the veteran 
complained of pain in his knees, noting that physical 
training made his knees tight and sore.  He also complained 
that standing for long periods of time was painful.  The 
assessment was possible lateral collateral and medial 
collateral ligament strain.  A second examiner's assessment 
was arthralgia bilateral knees.  The veteran underwent an 
examination for retention in October 1992 with normal 
findings; he denied any bone or joint problems at that time.

In August 1994, the veteran sought treatment from W.E.S., 
M.D., for complaints of right knee abrasions and stiffness.  
He reported that he had a motorcycle wreck approximately two 
days earlier.  There was persistent swelling of the knee with 
increasing redness and size.  The diagnosis was septic 
arthritis.  The veteran followed up with Dr. S. and 
approximately two weeks later, cellulitis of the leg was 
added as a diagnosis.  The cellulitis resolved and the septic 
arthritis was much improved about one week later.  The 
veteran developed a knee effusion approximately one week 
later which also resolved in weeks.  In February 1995, 
arthralgia with stress of the knee likely to be chronic was 
diagnosed.

In August 1995, the veteran sought treatment from M.D.D., 
D.O.  He reported that approximately one month earlier he did 
some twisting and jumping while chasing a felon, but had had 
no severe trauma to his back.  He complained of intermittent 
sharp pain in his right buttock, posterolateral thigh, and 
posterolateral calf. He denied any weakness of the leg, bowel 
or bladder incontinence or retention, rectal numbness, or 
scrotal numbness.  X-rays of the lumbosacral spine were 
interpreted to be normal.  The diagnostic impression was 
lumbar sciatica.  The veteran followed up on several 
occasions. In November 1995, he complained that the right leg 
pain was starting again.  In December 1995, it was noted that 
the veteran was doing quite well with no back problems.

The veteran consulted S.P.B., M.D., in March 1996 complaining 
of pain in his groin and right hip area for approximately 
eight months.  He related the onset of the pain to when his 
holster was caught at his hip in an attempt to apprehend a 
suspect.  X-ray of the right hip was interpreted to show a 
radiolucency at the femoral head with some sclerotic changes.  
The diagnostic impression was possible osteoid or bone cyst.  
An MRI of the pelvis was interpreted to show aseptic necrosis 
of the superior third of the right femoral head; it was noted 
incidentally that the left hip was normal in appearance.  A 
follow-up report in July notes the veteran's recollection 
that he had been suffering for four years and the holster he 
had on the right side of his hip had been bothering him quite 
a bit.  Dr. B. opined that the chase incident "could have 
been a precipitating cause that could have aggravated his 
pre-existing condition."

VA outpatient records show that the veteran complained of hip 
and knee pain and most other joints in April 1998.  He 
complained of pain being worse when sitting for a time.  He 
reported that he could not cross his legs or carry any 
significant weight.  The veteran described his hip as 
"grinding at night when he would try to move.  He stated 
that he was told he may need a hip replacement and that he 
had avascular necrosis.  He reported that he had not missed 
work for 18 months, but had to modify his duties.  The 
assessment was possible isolated avascular necrosis of hip.  
X-ray of the hip was interpreted to show mixed lytic and 
sclerotic changes of the femoral head bilaterally consistent 
with avascular necrosis, and a deformity of the femoral head 
of the right hip due to subchondral collapse of the femoral 
head.  

Service records reflect that the veteran was placed on a 
physical profile in July 1998 that eliminated any physical 
training.  In September 1998, the veteran complained of 
symptoms of pain in his left hip, both knees, and left 
shoulder for approximately one month.  He reported that he 
was unable to run and had difficulty with his duties.  The 
assessment was bilateral hip avascular necrosis-medically 
unacceptable.

Dr. B. saw the veteran again in November 1998.  X-rays were 
interpreted to show deformity of both femoral heads, left 
more than right.  Dr. B. indicated that he was not sure of 
the etiology of the aseptic necrosis.  In a note dated in 
December 1998 he indicated that the illness could be related 
to Desert Storm, but that he was not really sure about it.  

A friend of the veteran submitted a lay statement in November 
1998, noting that she spent a lot of time with him.  She 
reported that the veteran began complaining of constant right 
hip pain about three years earlier and now he had pain in all 
his joints.  She observed the change in him and noted that he 
had difficulty walking and getting in and out of a car.  

M.R.B., the veteran's first sergeant, provided a lay 
statement in November 1998, indicating that the veteran began 
having difficulties with his right hip in March 1996, which 
led to a reduction in physical activities.  He indicated that 
the veteran's condition has worsened and he now had a problem 
in both hips.  

In December 1998, the veteran underwent a disability 
evaluation for retirement from civilian employment as a 
police officer.  He reported that he fell in the winter of 
1995 on the right side of his hip, bending his holster.  He 
immediately complained of pain in his right hip, which 
gradually worsened.  An MRI showed femoral head necrosis.  He 
stated that began having pain in his left hip about one year 
previously, which became more severe than the pain in the 
right hip over the past two months.  An MRI was interpreted 
to show femoral head necrosis in the left hip worse than that 
in the right.  The veteran indicated that he drank 12 beers a 
week.  He denied the use of corticosteroids in the past other 
than during an episode of cerebral edema in April 1998.  
After physical examination and review of additional reports 
from 1996, the examiner diagnosed bilateral femoral head 
necrosis, left worse than right.  

The veteran underwent a VA compensation and pension 
examination in March 1999.  The examiner reviewed the 
veteran's records, noting a history of avascular necrosis of 
both hips.  The veteran complained of bilateral hip pain, low 
back pain for one year, right shoulder pain since November 
1998, and minor pain and discomfort in elbows, wrists, knees, 
and ankles.  The veteran denied a history of injuries or 
surgeries. X-rays of the shoulder were interpreted as normal.  
X-rays of the hips were interpreted to show bilateral 
avascular necrosis.  The pertinent diagnoses were bilateral 
avascular necrosis of the hips, right shoulder pain, and 
lumbar spine mechanical pain.  

The veteran's next-door neighbor of over 17 years wrote that 
she had observed many changes in the veteran throughout the 
years, especially after he served in the Gulf War.  Before 
the war, the veteran was very active and afterward he could 
not walk normally for a man of his age; he appeared much 
older.

The veteran's mother indicated in March 1999 that the veteran 
was in excellent health when he was called to duty in Saudi 
Arabia, but when he returned, she noticed a black ash-like 
dust coming out of his nose and from his ears.  She also 
noticed that he started to limp.  She opined that the 
veteran's illness was due to medications from the government 
and exposure to chemicals during the war.  

The veteran's sister wrote in March 1999 that the veteran was 
very healthy and active while growing up and remained so 
"until the past few years when he returned from the Gulf 
War."  She stated that the veteran was in so much pain that 
he seemed to give up hope and struggled to get around.  She 
opined that her brother's illness was the result of chemicals 
he was exposed to during the war.  

VA outpatient clinic records in June 1999 show that the 
veteran reported having left and right shoulder pain for six 
months and left arm pain for two years,  in addition to 
bilateral hip pain. He denied trauma, alcohol, and steroids.  
The assessment included possible right shoulder avascular 
necrosis with symptoms of impingement.  In August 1999, 
avascular necrosis of both knees and right shoulder was 
diagnosed.

The veteran underwent a total left hip arthroplasty in 
October 1999.

The Chief of Orthopedic Surgery at a VA Hospital wrote in 
March 2000, stating that the veteran was under his direct 
care for multiple areas of avascular necrosis involving the 
bones and joints throughout the body.  He reiterated the 
veteran's report that he did not have any of the maladies 
prior to serving in the Gulf War in 1991.  The physician 
stated that the occurrence of avascular necrosis in all major 
joints is rare and a search of the medical literature by him 
and his colleagues had failed to uncover a comparable case.  
He opined that the temporal coincidence of the veteran's 
service in the Gulf War and the development of the disease 
pointed to an environmental factor that may have triggered 
the development of the disorder.  

Another VA physician offered an orthopedic opinion in 
December 2000 regarding the relationship between the Gulf War 
and the veteran's avascular necrosis.  He recounted the 
veteran's medical history which indicated that he served on 
active duty from 1986 to 1991 and he served in the Gulf War.  
The veteran was diagnosed with avascular necrosis in March 
1996.  He had previous history of trauma with aseptic 
arthritis of his right knee in August 1994 and was placed on 
steroids for a head injury in June 1997.  The physician 
stated that he had reviewed the "extensive" literature on 
Gulf War Syndrome and he could find no correlation or 
scientific evidence that avascular necrosis is subject to any 
of the etiologic factors proposed for Gulf War Syndrome.  He 
emphasized that avascular necrosis of bone is not even 
described as a common feature of the Gulf War Syndrome.  He 
concluded that the physician who provided the March 2000 
opinion was "certainly a well-respected orthopedic 
surgeon."  But the basis of his opinion was not clearly 
demonstrated and there appears to be no basis for his opinion 
regarding the development of avascular necrosis in the 
veteran.

The veteran underwent a VA compensation examination in 
January 2003.  The medical history showed that the veteran 
began having discomfort in his right hip in 1995 and that it 
gradually increased.  The veteran underwent a total hip 
placement on the right in October 1999 and on the left in 
June 2001.  He also had avascular necrosis of the right 
shoulder and he was having problems with his knees as well.  
The veteran reported some muscle soreness and some headaches.  
He denied any diving and he reported that he drank a very 
small amount.  He was employed as a police officer from 1992 
to 1999 and was then medically retired.  The veteran had 
seven brothers, all without any problems.  After clinical 
examination and X-rays of the hips, knees, and right 
shoulder, the diagnosis was multiple joint avascular 
necrosis.  The physician stated that the avascular necrosis 
was as likely as not, unrelated to service; rather, it was 
idiopathic in etiology.  The examiner referred to the results 
of the December 2000 examiner's literature search and added 
that he was not aware of any cause or any other systemic 
problem that caused multiple site avascular necrosis.  He 
concluded that there was a very low probability of the 
avascular necrosis being related to service-related exposure.

The veteran consulted S.P.B., M.D., in March 2003.  X-rays 
were interpreted to show the following: (1) osteonecrosis, 
right humeral head and beginning; osteonecrosis, left humeral 
head (2) juxta-articular osteonecrosis or osteolytic lesion 
of the ulna (left); (3) probable osteonecrosis early, ulna 
(right); (4) normal study of the right wrist and left wrist; 
(5) osteonecrosis of the tibia and fibula (both right and 
left); and (6) there seems to be some increase in the lucency 
in the bone, metal "interphase"-this could be a sign of 
early loosening (pelvis).  Dr. B. noted that he had last seen 
the veteran less than five years previously.  He acknowledged 
interim workups for osteonecrosis.  He also referred to work 
ups for "myoproliferative" disorder, sickle cell disease, 
and autoimmune disease, which to his knowledge, all were 
negative.  The physician concluded that the veteran did have 
osteonecrosis in multiple sites, which was beginning in the 
veteran's hips when he last saw him in 1995.  He conceded 
that the etiology of the condition was unknown to him.  He 
recognized that the veteran had used steroids, but the 
aseptic necrosis had already developed at that time.  

The veteran submitted a statement in April 2003, pointing out 
a number of typographical errors on dates in the January 2003 
VA compensation examination report.  The veteran contended 
that this was a reflection of the physician's disinterest in 
his evaluation and prejudice against his claim for service 
connection for avascular necrosis.  He stated that the 
physician told him before he began the evaluation that he did 
not think his avascular necrosis was service connected.  

In light of the clear complexity of this case and in order to 
reconcile the varying opinions in this case as to the 
etiology of the veteran's avascular necrosis, the Board 
requested an opinion from an Independent Medical Expert 
(IME).  38 C.F.R. § 20.901(d) (2004).  That opinion was 
received in September 2004.  In discussing the disease 
process itself, the IME stated

The board must understand that 
osteonecrosis (avascular necrosis) 
represents the end result of a number of 
different disease states.  The literature 
on osteonecrosis is difficult to 
interpret because of the multiple 
pathogeneses whose end result is 
osteonecrosis.  Most certainly, there are 
multiple causative factors in play in any 
given patient's case.  The currently 
known risk factors include, but are not 
limited to, trauma, corticosteroid use, 
alcohol abuse, smoking, sickle cell 
anemia, coagulopathies, systemic lupus 
erythematosis, hypercholesterolemia, 
organ transplantation, Gaucher's disease, 
dysbarisms, radiation therapy, arterial 
anomalies, intramedullary hemorrhage, 
chronic pancreatitis, 
hypertriglyceridemia, disseminated 
intravascular coagulation, inflammatory 
bowel disease, pregnancy, and malignancy 
[citation omitted].  

It has already been acknowledged in the 
documentation provided that there has 
been no documented association of 
osteonecrosis with service in the Persian 
Gulf.  My personal review of the 
literature confirms this.  

The IME went on to discuss the veteran's case in particular:

With respect to this patient's specific 
case, it is noted on multiple occasions 
in the chart; first in 1998, that the 
patient is a drinker.  However, it is not 
known how much alcohol he was drinking 
prior to his diagnosis.  The association 
with the use of alcohol does seem to be a 
dose-related phenomenon; however, the 
threshold to cause the disease state 
remains unknown.  The patient is also a 
smoker and, as stated previously, this is 
a risk factor for the development of 
osteonecrosis.  The patient seems to 
carry a diagnosis of irritable bowel 
syndrome and, again, as previously stated 
there is an association with the 
development of osteonecrosis with this 
disease state.  It may be that if the 
patient is already service connected for 
his irritable bowel syndrome that this 
may aid the Board in establishing whether 
or not the patient should be service 
connected for the potential association 
with osteonecrosis.  

Perhaps the most helpful data available 
from the patient's chart was the 1999 
hematology/oncology clinic note.  At that 
time the patient was assayed for most of 
the more common thrombophilic states and 
all of these tests returned negative.  
This would indicate the patient did not 
have an underlying genetic predisposition 
to a hypercoagulable state which might 
result in osteonecrosis.  

Commenting on various items of evidence that were submitted 
by the veteran's attorney, the IME stated:

With respect to the previously given 
testimony, exhibits B1 through B5, 
represent episodes of knee and lower 
extremity pain several years prior to the 
patient's diagnosis.  Specifically, with 
respect to exhibit B1, it is noted that 
the patient has pain below his knee 
although hip pain may occasionally be 
referred to the anteromedial distal thigh 
and confused with knee pain.  Certainly, 
it would not cause pain below the knee.  
Exhibit B2 describes an L5 distribution 
of pain and foot tenderness which would 
not at all be consistent with any sort of 
hip pathology.  Exhibits B3 and B4 are 
not suggestive of anything other than 
knee pain which might be expected in an 
otherwise very active young adult.  
Exhibit B5 describes leg cramps which 
would be inconsistent with osteonecrosis.  
Regarding exhibit B6 Dr. [M] states that 
this is an extremely unusual case.  The 
board is referred to reference 3 which 
clearly states that roughly 3% of the 
patients presenting with osteonecrosis 
have multifocal-disease.  I would draw 
the board's attention to the fact that 
roughly 16% of those cases did involve 
inflammatory bowel disease.  There are 
multiple other references in the article 
to multifocal disease including Jones' 
Clinical Orthopaedics, April 1992, Sakia, 
et al, Skeletal Radiology, November 2002, 
Gladman, et al, Journal of Rheumatology, 
October 2001.  

With respect to exhibit A, Dr. [J's] 
assertion that multifocal osteonecrosis 
is exceedingly rare; I would refer the 
board to the above discussion.  

Exhibit C6 refers to osteoporosis which 
is not related to osteonecrosis and 
should be ignored.  

With respect to Exhibit[s] C, I would, in 
general, reject the use of the Merck 
manual and Internet available printouts 
to address this very complex problem.  
However, I would agree with the statement 
that the time to presentation of 
clinically evident osteonecrosis is 
basically unknown.  

The IME then provided answers to the questions that were 
posed by the Board:

1Q.  What is the degree of probability that 
exposure to noxious chemicals, alleged by the 
veteran to have occurred in the Gulf War, caused 
his multiple joint aseptic necrosis?

A.	It is, of course, impossible to known [sic] 
whether or not this veteran was exposed to noxious 
chemicals and, certainly, we are not likely to 
find out which chemicals this veteran may have 
been exposed to.  Therefore, it is not possible to 
say whether or not such an instance may have led 
to multifocal aseptic necrosis.  There is 
certainly nothing in the literature to suggest 
that this would be the case; however, the patient 
does have a rather dramatic presentation of 
multifocal osteonecrosis and to this point, his 
known risk factors are limited to smoking and 
drinking.  At the levels that have been documented 
in the chart, these two risk factors alone would 
not likely cause such a dramatic presentation of 
multifocal osteonecrosis.  He also has a diagnosis 
of inflammatory bowel disease which has been 
associated with multifocal osteonecrosis.


2Q.	 What is the degree of probability that 
prednisone, initially prescribed in May 1997 to 
control cerebral edema, played a causative role in 
the multiple joint aseptic necrosis?  

A.	Given the fact that this patient had established 
osteonecrosis in at least two joints prior to this 
administration of corticosteroid, I think it is 
highly unlikely that the steroids delivered after 
he had an established diagnosis played a major 
role in the further development of the diagnosis 
of osteonecrosis in other joints later.


3Q.	 What is the degree of probability that post-
service injury to the right hip was the cause of 
the aseptic necrosis which was diagnosed in 
November 1996?  

A.	The patient reportedly had a fall onto his right 
hip while running during 1996.  It must be 
understood by the board that the trauma associated 
with avascular necrosis of the hip usually 
associates a dislocation of the hip and is 
typically associated with a high-energy type 
trauma.  The degree of probability that this 
relatively minor fall while running actually 
caused aseptic necrosis of this patient's hip is 
zero.  

Finally, the IME concluded his opinion by stating:

Again, this is a very complex problem.  
There are multiple known potential 
etiologies and likely two or more of 
these are in play for any given case.  

Initially, the Board concludes that service connection for 
avascular necrosis of multiple joints cannot be presumed 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 inasmuch as the disorder is not an undiagnosed 
illness.  Because it is a recognized medical condition, 
service connection on the basis of presumed incurrence during 
service is precluded by the provisions of § 1117 and § 3.317.  

Next, the Board notes that the service medical records do not 
show that avascular necrosis of multiple joints was manifest 
during service, despite the fact that the veteran was treated 
on occasion during service for various orthopedic complaints.  
Each of the complaints during service was attributed to known 
events and each complaint appeared to have been self-
limiting, resolving without residual deficit prior to the 
veteran's separation from service.  

Avascular necrosis was first diagnosed in 1998 and, after 
review of the veteran's records, examiners have indicated 
that it was first manifest sometime after 1995.  Although the 
disorder was first manifest after service, the question 
remains whether it is due to some injury or disease that was 
incurred during service.  Numerous examiners have commented 
on the complex nature of the veteran's avascular necrosis and 
the extremely rare incidence of such a condition involving 
multiple joints.  

Examiners have postulated several possible causes for the 
veteran's avascular necrosis.  The IME's opinion sets forth 
numerous disorders and risk factors that have been associated 
with avascular necrosis, some of which this veteran has.  
Trauma is unlikely as a cause, inasmuch as the IME indicated 
that the trauma would have to be severe and there is no 
evidence that the veteran sustained severe trauma to all of 
the affected joints.  Although the records indicate that the 
veteran has a history of alcohol consumption, there is no 
evidence of alcohol abuse.  The veteran's work-up has 
effectively eliminated a coagulopathy as a cause, also ruling 
out a genetic predisposition for the avascular necrosis.  
Although at least one examiner has hypothesized the veteran's 
exposure to unknown chemicals during his service in the first 
Gulf War as a cause, the IME and other examiners have 
commented that the medical literature does not contain any 
reference to an association between avascular necrosis and 
chemical exposure during the Gulf War, making such an 
association highly unlikely in the veteran's case (thus 
precluding service connection on the basis of direct 
incurrence in service).  The IME eliminated the veteran's 
corticosteroid use (following a post-service head injury) as 
a cause for his avascular necrosis because the diagnosis had 
been established prior to the steroid use.  

However, the veteran has been diagnosed with irritable bowel 
syndrome (IBS) and service connection for that disability has 
been established on the basis of presumed incurrence during 
service under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  (See the May 2004 rating decision.)  

The copious medical records are not replete with pertinent 
gastrointestinal complaints and their treatment, as they are 
with symptoms and treatment for the veteran's avascular 
necrosis.  Nevertheless, the report of the December 2003 VA 
gastrointestinal compensation examination indicates that the 
veteran first began experiencing diarrhea up to four times a 
day alternating with two days of constipation in 1991, just 
as he does now if he doesn't take prescribed medication.  The 
IME indicated that IBS is also a risk factor for avascular 
necrosis, with a significant percentage of cases of avascular 
necrosis also having IBS.  The IME further stated that, if 
service connection has already been established for IBS, that 
fact "may aid the Board in considering whether or not the 
patient should be service connected for" avascular necrosis.  

Although the IME did not specifically opine that the 
veteran's avascular necrosis was due to his IBS, the Board 
finds that his well-reasoned expert opinion, the extremely 
unusual facts of this case, and the otherwise unexplained 
etiology for the disorder, while affording the veteran the 
benefit of the doubt, 38 U.S.C.A. § 5107(b), make it at least 
as likely as not that his avascular necrosis was proximately 
due to or the result of his IBS.  38 C.F.R. § 3.310.  

Accordingly, service connection for avascular necrosis of 
multiple joints is granted as secondary to the veteran's 
irritable bowel syndrome.  


ORDER

Service connection for avascular necrosis of multiple joints 
is granted.  


REMAND

In May 2002, prior to transferring the file to the Board, the 
RO issued a rating decision that granted service connection 
for PTSD with major depressive disorder, effective from 
October 25, 2001.  While the veteran's appeal concerning the 
issue relating to service connection for avascular necrosis 
was pending before the Board and the Court, the veteran 
disagreed with the effective date that was assigned for the 
psychiatric disability and, in February 2003, after he had 
been furnished a statement of the case, filed a VA Form 9 as 
to that issue that included a request for a personal hearing 
before a Veterans Law Judge at the RO (Travel Board hearing).  
Although the veteran appears to have completed his appeal of 
that issue, the RO has not certified that issue for appellate 
review.  While that issue is not properly before the Board at 
this time, the issue is in appellate status.  Inasmuch as the 
veteran has requested a Travel Board hearing at the RO, the 
Board will Remand this issue to ensure that the requested 
hearing is scheduled.  

Also while the instant appeal was pending before the Board 
and the Court, the RO issued a rating decision in May 2004 
that, inter alia, granted service connection for 
fibromyalgia, with an effective date of July 14, 2002, and an 
initial 10 percent rating; and denied service connection for 
tension headaches and GERD, each as due to undiagnosed 
illness.  In October 2004, the veteran filed a notice of 
disagreement as to each of those four issues.  The record, 
including a copy of the temporary claims file forwarded to 
the Board by the RO in April 2005, does not reflect that the 
RO has furnished the veteran with a statement of the case 
concerning those issues.  Therefore, a Remand is required to 
cure this procedural defect.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following additional actions:  

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge concerning the issue 
concerning an effective date prior to 
October 25, 2001, for an award of service 
connection for PTSD with major depressive 
disorder.  

2.  The RO should furnish the veteran 
with a statement of the case regarding 
the issues concerning service connection 
for tension headaches and GERD, each as 
due to undiagnosed illness or as 
secondary to PTSD; an effective date 
prior to July 14, 2002, for an award of 
service connection for fibromyalgia; and 
an initial rating greater that 10 percent 
for fibromyalgia.  If a timely 
substantive appeal is received regarding 
those issues, the RO should certify those 
issues for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


